69 U.S. 403 (1864)
2 Wall. 403
ALBANY BRIDGE CASE.
Supreme Court of United States.

COLEMAN filed a bill in equity in the Circuit Court for the Northern District of New York, to enjoin the Hudson River Bridge Company from building a bridge over the Hudson River at Albany, under an authority which had been granted by the Legislature of the State of New York. The Circuit Court dismissed the bill. On appeal here the whole matter  as well the general question of the constitutional right of a State to pass a law authorizing the erection of bridges over navigable rivers of the United States, as the more special question, whether the navigation of the Hudson would be practically obstructed by this bridge, as it was proposed to erect the same  was fully and most ably argued by Mr. Secretary of State Seward, and the Honorable Mr. J.V.L. Pruyn, M.C., in favor of the right to build, and by Messrs. Carlisle and Senator Reverdy Johnson, contra. But the court being equally divided, no opinion on any point was given, and the decree so stood a
DECREE AFFIRMED OF NECESSITY.[]
NOTES
[]  For the nature and effect of a decree of this sort, see Krebbs v. Carlisle Bank, 2 Wallace, Jr. 49, note.